                 Case 2:19-cv-01418-JLR Document 31
                                                 30 Filed 08/13/20
                                                          08/12/20 Page 1 of 4



 1                                                                   JUDGE JAMES L. ROBART
 2                                                                   Trial Date: February 16, 2021

 3

 4

 5

 6

 7

 8

 9

10                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12 MEGAN SCARLETT, individually,
                                                        No. 2:19-cv-1418-JLR
13                                         Plaintiff,
                                                        ORDER REGARDING DEFENDANTS’
14
                                vs.                     MOTION FOR RULE 35
15                                                      EXAMINATION
     "JOHN DOE" (EMPLOYEE NO. 1), and
16
     "JANE DOE," employed by SWISSPORT
17   CARGO SERVICES, L.P.; and SWISSPORT
     CARGO SERVICES, L.P., a foreign limited
18   partnership, doing business in Washington
19   State, SWISSPORT FUELING, INC., and/or
     SWISSPORT U.S.A., INC., and "DOE"
20   CORPORATION NO. 1,
21
                                        Defendants.
22
              This matter came before the Court on Defendants’ motion to compel the Rule 35
23
     examination of Plaintiff. The Court held a hearing on August 6, 2020 regarding the motion.
24
     Jeff Sbaih appeared for the Defendants and Paul Lindenmuth appeared for the Plaintiff.
25

26

     (Cause No. 2:19-cv-1418-JLR) – 1                                           901 FIFTH AVENUE, SUITE 1700
     js/JS6639.008/3606487x3406088                                              SEATTLE, WASHINGTON 98164
                                                                                   TELEPHONE: (206) 623-4100
                                                                                      FAX: (206) 623-9273
                 Case 2:19-cv-01418-JLR Document 31
                                                 30 Filed 08/13/20
                                                          08/12/20 Page 2 of 4



 1            Based on the submissions and arguments of the parties, IT IS HEREBY ORDERED:
 2            1. Defendants’ motion to compel the Rule 35 exam of Plaintiff is GRANTED. The
 3
                   court finds that Plaintiff’s physical condition is in controversy, that Dr. Alan
 4
                   Brown is suitably licensed or certified, and that Defendants has shown good cause
 5
                   to conduct the examination.
 6
              2. Plaintiff is ordered to appear for the exam with Alan Brown, M.D. on August 13,
 7

 8                 2020, beginning at 1 p.m. at 7808 Pacific Ave #6 Tacoma 98408. Accompanying

 9                 Dr. Brown for the exam may be assistant Susan Sauls. No one else may attend the

10                 exam.
11
              3. The exam will be conducted subject to these terms:
12
                        a. No liability questions will be asked during the exam;
13
                        b. Any paperwork to be completed by Plaintiff will be provided to Plaintiff’s
14
                             counsel one day before the exam;
15

16                      c. Defense counsel may not attend the exam;

17                      d. No x-rays or other radiographs may be obtained during the exam;

18                      e. No physically painful or intrusive procedures should be utilized; and
19                      f. Dr. Brown shall comply with Centers for Disease Control ("CDC")
20
                             precautions to prevent the transmission of coronavirus 19 ("COVID-19")
21
                             during the exam.
22
              4. Plaintiff’s request to videotape the exam is DENIED.
23
              5. To the extent the deadline for expert disclosures on August 20, 2020 is
24

25                 unworkable, the parties are encouraged to meet and confer and to submit a

26                 stipulation for a modest extension of that deadline for the Court’s consideration.

     (Cause No. 2:19-cv-1418-JLR) – 2                                                901 FIFTH AVENUE, SUITE 1700
     js/JS6639.008/3606487x3406088                                                   SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
                 Case 2:19-cv-01418-JLR Document 31
                                                 30 Filed 08/13/20
                                                          08/12/20 Page 3 of 4



 1            DATED this 13th day of August, 2020.
 2

 3

 4
                                                     A
                                                     _________________________________
                                                          JUDGE JAMES L. ROBART
 5
     Submitted by:
 6

 7 s/ Jeff M. Sbaih
   Maria E. Sotirhos, WSBA No. 21726
 8 Jeff M. Sbaih, WSBA No. 51551
   WILSON SMITH COCHRAN DICKERSON
 9 901 Fifth Avenue, Suite 1700
   Seattle, WA 98164
10
   Phone: (206) 623-4100 / Fax: (206) 623-9273
11 Email: mailto:sotirhos@wscd.com; sbaih@wscd.com
   Attorneys for Defendants
12

13
     s/ Paul A. Lindenmuth_____________
14   Paul Alexander Lindenmuth, WSBA No. 15817
     BEN F. BARCUS & ASSOCIATES PLLC
15   4303 Ruston Way
     Tacoma, WA 98402-5313
16   Phone: 253-752-4444
     Fax: 253-752-1035
17
     Email: Paul@benbarcus.com
18   Attorneys for Plaintiff

19

20

21

22

23

24

25

26

     (Cause No. 2:19-cv-1418-JLR) – 3                                  901 FIFTH AVENUE, SUITE 1700
     js/JS6639.008/3606487x3406088                                     SEATTLE, WASHINGTON 98164
                                                                          TELEPHONE: (206) 623-4100
                                                                             FAX: (206) 623-9273
                 Case 2:19-cv-01418-JLR Document 31
                                                 30 Filed 08/13/20
                                                          08/12/20 Page 4 of 4



 1
                                        CERTIFICATE OF SERVICE
 2
           The undersigned certifies that on the below date I electronically filed the foregoing
 3
   with the Clerk of the United States District Court using the CM/ECF system, which will send
 4 notice of the electronic filing to the following counsel of record:

 5 Attorney for Plaintiff:
   Paul Alexander Lindenmuth, WSBA No. 15817
 6 BEN F. BARCUS & ASSOCIATES PLLC
   4303 Ruston Way
 7 Tacoma, WA 98402-5313

 8 Phone: 253-752-4444
   Fax: 253-752-1035
 9 ( ) Via U.S. Mail
   ( ) Via Email
10 ( ) Via Legal Messenger
   (X) Via CM/ECF
11

12            SIGNED this 12th day of August, 2020, at Seattle, Washington.

13                                               s/Mark Gockley
                                                 Mark Gockley
14                                               Legal Assistant
15

16

17

18

19

20

21

22

23

24

25

26

     (Cause No. 2:19-cv-1418-JLR) – 4                                         901 FIFTH AVENUE, SUITE 1700
     js/JS6639.008/3606487x3406088                                            SEATTLE, WASHINGTON 98164
                                                                                 TELEPHONE: (206) 623-4100
                                                                                    FAX: (206) 623-9273
